Citation Nr: 1743238	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-14 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to June 13, 2013, in excess of 50 percent from June 13, 2013 to October 20, 2015, and in excess of 70 percent from October 21, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran had honorable active service in the United States Navy from October 1966 to July 1970.  The Veteran received multiple awards and medals including the Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2014.  A transcript of the hearing has been associated with the claims file.

The case was previously before the Board in April 2015, at which time, the Board remanded the issue of an increased rating for PTSD to the Agency of Original Jurisdiction (AOJ) for additional development, including, a VA examination to determine the current severity of the Veteran's PTSD and to obtain relevant VA treatment records and private treatment records.  There has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In August 2013, the Decision Review Officer (DRO) increased the Veteran's rating to 50 percent for PTSD effective June 18, 2013.  In April 2016, the Appeals Management Center (AMC) increased the Veteran's rating to 70 percent for PTSD effective October 21, 2015.  Because the increase in evaluation of the Veteran's PTSD does not represent the maximum evaluation available for the condition, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).



FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD symptoms have more nearly approximated occupational and social impairment, with deficiencies in most areas.  Symptoms of total occupational and social impairment have not been demonstrated.


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in favor of the Veteran, the criteria for a 70 percent rating, but not higher, for PTSD, prior to October 21, 2015, have been met.  38 U.S.C.A. § 1155 (West 2016); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

2. The criteria for a rating in excess of 70 percent, from October 21, 2015, for PTSD have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.326(a).  In light of the favorable disposition of the claim for an increased rating for PTSD, the Board finds that any deficiencies with regard to the duty to notify or assist is non prejudicial, and thus, no further discussion of VA's duties to notify and assist is necessary.


II. Increased Rating for PTSD

The Veteran seeks a rating in excess of 30 percent for his service-connected PTSD, prior to June 18, 2013, in excess of 50 percent from June 18, 2013 to October 20, 2015, and in excess of 70 percent from October 21, 2015.

At the August 2014 videoconference hearing, the Veteran testified that his PTSD affected his daily life.  He testified that he was married, and he had a good relationship with his spouse.  He testified that he and his spouse did not go out anymore, but that he had friends and family who would come to visit him.  He testified that he had problems with task completion, organization, and acting appropriately.  He also testified that he had problems with irritability, anger, and impulsivity.  The Veteran testified that he had difficulty dealing with uniformed officials and security, and that his business also declined because he was unwilling to travel after security was increased after 9/11.  He also found it difficult to be on the road.  The Veteran also testified that he would have panic attacks.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

Service connection for PTSD with an evaluation of 30 percent was granted in a December 2004 rating decision.  A notice of disagreement of the disability rating was received in February 2005.  An August 2005 statement of the case and a March 2008 supplemental statement of the case continued the 30 percent rating for PTSD.  The Veteran filed a claim for an increased rating in May 2011.  A rating decision issued in December 2011 continued the 30 percent rating for PTSD.  A notice of disagreement of the disability rating was received in November 2012.  A statement of the case issued in April 2013 continued the 30 percent disability rating.  A rating decision issued in August 2013 granted an increased rating to 50 percent for PTSD effective June 18, 2013, and an April 2016 rating decision granted an increased rating to 70 percent effective October 21, 2015.

The Veteran is currently assigned a 30 percent rating for his service-connected PTSD, prior to June 18, 2013, a 50 percent rating from June 18, 2013 to October 20, 2015, and a 70 percent rating from October 21, 2015 pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 and the General Rating Formula for Mental Disorders.

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Pursuant to the General Rating formula, a 30 percent evaluation is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-444 (2002).  The nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The DSM-IV contains a GAF scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95.  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  (Parenthetically, the Board notes that the revised DSM-V, which among other things, eliminates GAF scores, applies to claims certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45, 093 (Aug. 4, 2014)). 

In a March 2008 statement, the Veteran's friend stated that she had seen how the Veteran's behavior had an effect on his social life and on his livelihood.  The Veteran's friend reported that the Veteran had become increasingly hyper-vigilant, short-tempered, and had an inability to be in crowds of any kind.  The Veteran's friend stated that the Veteran lost his office space because of his inability to speak with his landlord, whom he saw as an authority figure.  The Veteran's friend stated that the Veteran's business had already been affected by the Veteran's refusal to travel, because of the Veteran's perception of uniformed security at airports, which triggered memories of being held by Vietnam police.  The Veteran's friend reported that when the Veteran would experience a flashback, he would isolate himself from his support network of friends.

VA treatment records reflect treatment for symptoms of PTSD.  In September 2010, the Veteran reported to a VA treatment provider, that his spouse and brothers told him that he needed help with his anger issues, which they believed were related to his Vietnam experiences.  The Veteran discussed the effect that 9/11 and the Iraq war were having on him, but insisted that he was doing fine.  The treatment provider noted that the Veteran presented as rather manic and had nonlinear speech.

November 2010 VA treatment records reflect that the Veteran had symptoms of PTSD.  The Veteran reported that his marriage was ok, but that it was difficult for him to live with someone else after having been alone for most of his adult life.  The treatment provider noted that the Veteran's language was quite disjointed.  The treatment provider opined that the Veteran had symptoms of PTSD, but he also presented as having some symptoms of other psychiatric issues.

The Veteran was afforded an examination in September 2011.  The examination reflects a diagnosis of PTSD (by history), and marijuana abuse, and personality disorder not otherwise specified with antisocial personality features.  The Veteran described his mood as edgy, and reported that his mood used to be a lot better.  When asked to discuss his subjective complaints, the Veteran reported that he was disappointed, angry, impatient, and intolerant.  The Veteran denied homicidal or suicidal ideation.  The Veteran denied feelings of worthlessness, but stated that sometimes he felt hopelessness.  He reported that he would get excited and agitated when he tried to do 2 or 3 things at once.  The Veteran reported that he had been married since August 2010, and described the marriage as a nurturing partnership.  He reported that he had a good relationship with his siblings and their children, he had a large number of friends, and he was friendly with his neighbors.  The Veteran reported that he enjoyed swimming, walking, hiking, riding, hosting parties for guests and friends on a weekly basis, talking to customers, and photography.  The Veteran had been self-employed since February 1979 in sales, and he reported that work was no problem.  The examiner noted that the Veteran expressed a strong disdain for authority.  The examiner noted that the Veteran was difficult to interview, and described the Veteran as uncooperative, sarcastic, contrary, obstinate and surly.  The examiner described the Veteran's affect as irritable and obstructive.

September 2011 VA treatment records reflect that the Veteran reported that he had recently undergone a VA examination.  The Veteran reported that he did not like the examiner, and did not like talking about his experiences in Vietnam.  The Veteran reported that the examination had begun to make him anxious and nervous so he ended it abruptly.  The treatment provider noted that the Veteran was a very intelligent individual, but tended to lack most social skills, and was usually a loner.  The treatment provider noted that the Veteran had symptoms of PTSD, but he was difficult to evaluate because there were some odd character behaviors as well.  The treatment provider noted that the Veteran drank daily as well, but denied any negative social or medical consequences of his drinking.  The treatment plan included encouraging the Veteran to work on becoming more sociable.

The Veteran was afforded a VA examination in June 2013, which reflects a diagnosis of PTSD.  The examiner noted that the Veteran did not have more than one mental disorder diagnosed.  The Veteran reported that he was recently married, he had no children, and he had several friends.  The Veteran reported that he worked part-time as a manufacturer's representative.  The Veteran reported that since his last examination his symptoms of PTSD had increased in severity, and the symptoms, which included problems sleeping, irritability, and problems concentrating, affected his work.  The examiner noted that the Veteran continued to use alcohol and marijuana to alleviate his PTSD symptoms.  The examiner noted that the Veteran had a depressed mood, anxiety, chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, disturbances of mood and motivation, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or work like settings.  The examiner also noted that the Veteran had irritability and outbursts of anger.  The Veteran had a GAF score of 56.

VA treatment records in September 2014 reflect a diagnosis of PTSD.  The Veteran reported that he had been struggling more with his attention and had concentration problems, which were interfering with his ability to complete his work and other activities around the house.  The Veteran found himself getting easily frustrated in those situations, would throw things, and would get irritable and angry.  The Veteran reported that he threw a vacuum cleaner down the stairs and put a steak knife in the wall.  He denied being threatening to any person because he generally avoided contact with most people, but reported that he did verbally lose his temper with his wife and dog.  The Veteran reported that the news about the wars overseas had been a trigger for his PTSD symptoms, and led to increased anxiety, isolation, irritability, worry about safety and security, and avoidance of many activities because he was distrusting and anticipated negative outcomes.

A September 2014 opinion from a VA treatment provider reflects a diagnosis of PTSD.  The treatment provider noted that the Veteran developed prominent PTSD while serving in the Navy.  He noted that the Veteran had not been able to hold meaningful employment since returning from Vietnam.  He found a job after he completed college, and quit after one year.  The Veteran has not been employed since 1978.  The only job the Veteran has been able to hold was a consulting job, which did not require him to work with others, and he never earned a living wage.  The treatment provider opined that the Veteran's PTSD cost him work, because he could not work with others.  The treatment provider noted that the Veteran stopped wearing a watch in the late 1970s because he found it too oppressive and he stopped keeping track of the date.  The treatment provider noted that the Veteran was guarded and not very forthcoming when answering questions about himself to a complete stranger, including during his recent hearing.  The treatment provider noted that the Veteran never felt comfortable in a conversation and would take the conversation totally off subject and off into different dimensions.  The treatment provider noted that the Veteran had trouble sleeping, recurring nightmares of Vietnam, and usually would get less than four uninterrupted hours of sleep.  The Veteran reported that he had difficulty in crowds, and would not go out after returning home.  He was always expecting something bad to happen.  The Veteran reported that he had slowed down with age, and reported that he had been having bouts of deep depression.

The Veteran was afforded a VA examination in October 2015.  The examination reflects a diagnosis of PTSD, attention deficit hyperactivity disorder (ADHD), combined type, and unspecified depressive disorder.  The examiner noted that due to substantial overlap in symptoms among each of the diagnoses, it was not possible to differentiate which portion of each symptom was attributable to each diagnosis.  Although the Veteran reported that he had an enviable relationship with his spouse, he also reported a decreased ability to function in the world as a result of his PTSD symptoms.  The Veteran had become increasingly withdrawn and isolated primarily due to his increased irritability and angry outbursts and difficulty dealing with authority and security.  The examiner noted that there were a number of incidents where the Veteran had lost his temper and made a public scene.  The Veteran also reported a new symptom, which he was unable to handle loud noise, and would become angry and upset when there were loud noises that he could not control.  He reported chronically disrupted sleep, restlessness, worsening concentration, and lack of self-care, including an unexplained 10-pound weight loss over the past year, which he attributed to a lack of interest in food.  The Veteran reported feeling bummed out, and reported that he was just plodding along.  Although the Veteran tried to work as he used to he found himself unable to function as he once did and as a result, his work had decreased.  The Veteran reported that he had a decreased ability to work due to intolerance and poor ability to manage stress and anxiety, an intense anxiety about doing things correctly, an inability to complete projects, forgetting and losing things, not following through with tasks, being easily distracted and having poor concentration.  The examiner noted that the Veteran had fairly severe depressive symptoms, which did not appear to be present during his last examination.  The examiner noted that the Veteran's thought pattern was generally linear and goal directed though mildly tangential at times and evasive; the Veteran made some references and jokes that the examiner found difficult to follow.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the symptoms of PTSD have more nearly approximated the criteria for a 70 percent rating, but not higher, throughout the period on appeal.  Throughout the period on appeal, the Veteran's PTSD symptoms were manifested primarily by ongoing symptoms of anger, irritability, angry outbursts, unprovoked irritability with periods of violence, difficulty managing stress, difficulty completing tasks, poor attention and concentration, being easily overwhelmed by external stimuli, circumstantial speech, anxiety, and depression.  The Board finds that the Veteran's symptomatology throughout the period on appeal has been consistent with and more nearly approximated occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, the criteria for a 70 percent rating.

Although the medical evidence does not show symptomatology such as suicidal ideation; obsessional rituals which interfere with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, the symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, even though not all the listed symptoms compatible with a 70 percent rating are shown, the Board concludes that the type and degrees of symptomatology contemplated for a 70 percent rating appear to be demonstrated throughout the period on appeal.

However, the Board finds that the symptoms associated with the Veteran's PTSD do not meet the criteria for a 100 percent rating at any period of this appeal.  A 100 percent rating requires total occupational and social impairment due to certain symptoms.  The Board finds that neither the delineated symptoms nor comparable symptoms are shown to be characteristic of the Veteran's PTSD.  The evidence of record does not indicate that the Veteran has exhibited persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Throughout the record, the Veteran was consistently found to be oriented.  He was able to maintain a relationship with his wife.  He socialized with his friends and family to some extent, though, the Board acknowledges, that the Veteran reported that he had become increasingly withdrawn.  The Veteran was also able to maintain a part time sales business, which required interacting with customers and the manufacturer.  Therefore, he was shown to be able to interact with other people in a social and work environment.  He has never displayed grossly inappropriate behavior any sort of delusions, or had the intermittent inability to perform activities of daily living.  Therefore, the Board finds that total social impairment has not been shown.  The Veteran has maintained a relationship with his wife, his siblings and their family, and some friends.  Therefore, total social impairment and occupational impairment is not shown.  In sum, the Board finds psychiatric symptoms shown do not support the assignment of the maximum 100 percent schedular rating.


ORDER

Entitlement to a 70 percent rating prior to October 21, 2015 for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 70 percent from October 21, 2015 for PTSD is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


